                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

THOMAS DENNIS BURNS, Sr.,

             Plaintiff,                              Case No. 21-cv-11196

v.                                                   Paul D. Borman
                                                     United States District Judge
KIM STROUD, LEAH CLISBY,
MARTEZ WILLIAMS,
TANISHA DAVIS, and
MICHELE OBERHOLTZER,

             Defendants.

________________________/

     OPINION AND ORDER GRANTING APPLICATION TO PROCEED IN
           FORMA PAUPERIS AND DISMISSING COMPLAINT

       Plaintiff Thomas Dennis Burns, Sr. filed this action pro se under the criminal

statute, 18 U.S.C. § 1708, Theft or Receipt of Stolen Mail, against five individual

defendants. (ECF No. 1, Complaint.) He alleges that Defendant Martez Williams

stole mail from Plaintiff’s mailbox and attempted to enter Plaintiff’s property, and

that the remaining four defendants, alleged “United Community Housing Coalition

employees,” “assisted Martez Williams with unlawfully purchasing the property

after stealing letters from Plaintiff’s Mailbox[.]” (Id. PageID.1-2) Plaintiff purports

to assert four “causes of action”: (1) Defendant Williams “has had access to steal

and tamper with the contents of mail matter belonging to Plaintiff Burns;” (2)
Defendant Williams “was recorded going into the Plaintiff’s mailbox and pulling the

armor door of the residence at the same time as he went into the Plaintiff’s mailbox;”

(3) Williams and the other defendants collectively “breach[ed] and knowingly

fraud[ed] the Plaintiff out of his investments into the Property and Selling the home

to Defendant Williams, when they were aware of the agreement with the Plaintiff

Burns;” and (4) “[t]he Defendants all acted together to fraud the Plaintiff out of his

investments into the property and a home ultimately leaving him emotionally

distressed[.]” (Id. PageID.3) He seeks as relief ownership of the Property at issue,

$300,000.00, issuance of a mechanic’s lien, and that “(TRO’s), are ordered against

the Defendants for the actions explained in this complaint.” (Id. PageID.2)

      Plaintiff also filed an Application to Proceed Without Prepaying Fees or

Costs. (ECF No. 2, IFP Application.) He asserts that he makes $73.00 per month in

pay or wages, has $63.00 in his checking or savings account, and has over $2000.00

in monthly expenses. (Id.) The Court finds Plaintiff’s application to proceed in forma

pauperis to be facially sufficient and, therefore, grants Plaintiff’s motion to proceed

without prepayment of fees. See 28 U.S.C. § 1915(a); Gibson v. R.B. Smith Co., 915

F.2d 260, 262 (6th Cir. 1990).

      Once a court grants a plaintiff permission to proceed in forma pauperis, it

must review the complaint pursuant to 28 U.S.C. § 1915(e). Brown v. Bargery, 207

F.3d 863, 866 (6th Cir. 2000). The court “shall dismiss” the case if the court finds

                                          2
that it is “(i) frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B). Federal courts can only hear certain kinds of

cases, namely those that fall within the courts’ “subject matter jurisdiction.” A

federal court’s subject matter jurisdiction is limited to 1) issues arising under the

Constitution or a federal statute (“federal question” jurisdiction), or 2) from a

dispute between two parties from different states (“diversity of citizenship”

jurisdiction). 28 U.S.C. §§ 1331, 1332. For a court to have federal question

jurisdiction, the action must arise under the “Constitution, laws, or treaties of the

United States.” 28 U.S.C. § 1331. For diversity jurisdiction, there must be diversity

of citizenship between the parties and the amount in controversy must exceed

$75,000. See 28 U.S.C. § 1332. Diversity of citizenship requires “complete

diversity,” that is, that all the defendants be from a different state than all the

plaintiffs. See Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 377 (1978)

(“Congress has established the basic rule that diversity jurisdiction exists under 28

U.S.C. § 1332 only when there is complete diversity of citizenship.”). If a complaint

is filed in federal court and does not fall within one of these two categories, the court

does not have jurisdiction over it, and the court therefore cannot grant relief.

      The Court is required to construe Plaintiff’s pro se Complaint liberally and to

hold Plaintiff’s Complaint to a less stringent standard than one drafted by an

                                            3
attorney. Spotts v. United States, 429 F.3d 248, 250 (6th Cir. 2005) (citing Haines v.

Kerner, 404 U.S. 519, 520 (1972)). However, § 1915(e)(2)(B) directs that this Court

must nonetheless dismiss such a complaint if, given that liberal construction, it is

frivolous or fails to state a claim on which relief can be granted. To state a claim for

relief, the factual allegations of the Complaint must demonstrate a plausible

entitlement to relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 564 (2007). The

Twombly standard governs dismissals under § 1915(e)(2). Hill v. Lappin, 630 F.3d

468, 470-71 (6th Cir. 2010). A claim is frivolous when it lacks an arguable basis in

law or in fact, and a court may dismiss a complaint as frivolous when it is based on

an indisputably meritless legal theory or where its factual contentions are clearly

baseless. Neitzke v. Williams, 490 U.S. 319 (1989).

      Plaintiff purports to invoke this Court’s federal question jurisdiction under 18

U.S.C. § 1708, a criminal statute. (Compl., PageID.1-2) “[T]he general rule is that a

private right of action is not maintainable under a criminal statute.” American Postal

Workers Union AFL–CIO, Detroit Local v. Indep. Postal Sys. of America, 481 F.2d

90, 93 (6th Cir. 1973). “Equally important is the firmly established principle that

criminal statutes can only be enforced by the proper authorities of the United States

Government and a private party has no right to enforce these sanctions.” Id. (internal

quotation marks and citation omitted). “[W]here there is a ‘bare criminal statute,

with absolutely no indication that civil enforcement of any kind was available to

                                           4
anyone,’ a private cause of action will not be inferred.” Marx v. Centran Corp., 747

F.2d 1536, 1549 (6th Cir. 1984) (quoting Cort v. Ash, 422 U.S. 66, 80 (1975)); see

also Ellison v. Cocke Cnty., Tenn., 63 F.3d 467, 470 (6th Cir. 1995) (“[I]n

determining whether a private right of action is implicit in a statute, the ‘focal point

is Congress’ intent in enacting the statute.’”) (quoting Thompson v. Thompson, 484

U.S. 174, 179 (1988)). As the Supreme Court has said, that Court “has rarely implied

a private right of action under a criminal statute, and where it has done so ‘there was

at least a statutory basis for inferring that a civil cause of action of some sort lay in

favor of someone.’” Chrysler Corp. v. Brown, 441 U.S. 281, 316 (1979), (quoting

Cort, 422 U.S. at 79).

      Nothing in the criminal statute, 18 U.S.C. § 1708, suggests that Congress

intended to permit private parties to sue other private parties. In that statute, the only

consequences spelled out for violating the law are fine and imprisonment, which are

not civil remedies. 18 U.S.C. § 1708. Consequently, Plaintiff’s Complaint does not

state a plausible civil claim under that statute.

      Reading Plaintiff’s Complaint liberally, the remaining claims appear to assert

state law claims for fraud and/or civil conspiracy. These claims do not arise under

the “Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Plaintiff

therefore fails to state a basis for federal question jurisdiction. And, because Plaintiff




                                            5
and Defendants all appear to be residents of the State of Michigan, this suit does not

meet the requirement of diversity jurisdiction. 28 U.S.C. § 1332.

      For the reasons articulated above, Plaintiff’s Application to Proceed in Forma

Pauperis (ECF No. 2) is GRANTED. However, because Plaintiff’s Complaint fails

to show any basis for federal jurisdiction as to any claim against any defendant in

this case, this is not the right legal forum for Plaintiff’s concerns to be addressed.

Therefore, Plaintiff’s Complaint is DISMISSED WITH PREJUDICE pursuant to

28 U.S.C. § 1915(e)(2)(B).

IT IS SO ORDERED.

                                              s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge

Dated: May 27, 2021




                                          6
